J-S38001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LEVON T. WARNER,                         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
             v.                          :
                                         :
B. PIETRINI & SONS, JOHN DOE #1,         :
JOHN DOE #2 & “SUPERVISOR                :
MACK”                                    :
                                         :
                   Appellees             :          No. 618 EDA 2016

               Appeal from the Order Entered January 7, 2016
            In the Court of Common Pleas of Philadelphia County
           Civil Division at No(s): No. 00980 January Term, 2015


BEFORE:      GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED JULY 25, 2017

      Appellant, Levon T. Warner, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which sustained preliminary

objections filed on behalf of Appellee, B. Pietrini & Sons, John Doe #1, John

Doe #2, and “Supervisor Mack” (collectively Appellee).       For the following

reasons, we affirm.

      On January 9, 2015, Appellant filed a complaint against Appellee

alleging that Appellant had been injured while working at Appellee’s

construction site, sometime in February 2008, when he experienced chest

pains while working at the job and was taken to the hospital, where doctors

diagnosed him with atrial fibrillation. Appellant also stated a cardiologist had

told Appellant at the time that he had suffered a work-related injury.       On
___________________________

*Former Justice specially assigned to the Superior Court.
J-S38001-17


June 26, 2015, Appellant filed an affidavit of service that he had served the

complaint on Appellee by certified mail on February 26, 2015.

     On October 16, 2015, Appellee filed preliminary objections to

Appellant’s complaint, contending: 1) improper service; 2) lack of good faith

efforts to serve Appellee; 3) complaint lacked specificity; 4) Workers’

Compensation Act was a complete bar to Appellant’s workplace-injury

claims; and 5) legal insufficiency of Appellant’s claim for punitive damages

and allegations of “reckless” and “wanton” conduct.        Appellant filed no

response to Appellee’s preliminary objections. On January 7, 2016, the trial

court sustained Appellee’s preliminary objections and dismissed all of

Appellant’s claims against Appellee. Appellant timely filed a pro se notice of

appeal on January 27, 2016. No concise statement of errors complained of

on appeal per Pa.R.A.P. 1925(b) was ordered or filed.

     The following represents Appellant’s issues as stated in his brief:

        DID THE TRIAL COURT [ERR] AND VIOLATE APPELLANT’S
        RIGHTS UNDER THE 5TH AND 14TH AMENDMENT TO THE
        U.S. AS WELL AS THE PENNSYLVANIA CONSTITUTION,
        WHEN [APPELLEES] ADDED UNRELATED CRIMINAL
        HISTORY THAT’S NOT RELATED TO APPELLANT’S CIVIL
        PROCEEDINGS    AND    SHOWED    BIASNESS    AFTER
        [APPELLEE’S]    ATTORNEY[S]    ENTERED      THEIR
        APPEARANCE?

        DID THE TRIAL COURT [ERR] AND VIOLATE APPELLANT’S
        RIGHT[S] UNDER THE 5TH AND 14TH AMENDMENT TO THE
        U.S. AS WELL AS THE PENNSYLVANIA CONSTITUTION,
        WHEN [APPELLEE] MISREPRESENTED TO THE [TRIAL]
        COURT APPELLANT’S WORK RELATED HEART INJURY AND
        COMMITTED INTENTIONAL WRONGFUL ACTS, INCLUDING
        [FRAUDULENT]    CONCEALMENT     ACTS  BY    THEIR

                                    -2-
J-S38001-17


       SILENCE/ADMISSIONS THAT A CIVIL ACTION WAS BEING
       FILED AGAINST B. PIETRINI & SONS ET AL., AFTER
       [ACCEPTING] THE COMPLAINT, NOT RESPONDING TO IT,
       NOT LOGGING A REPORT IN THE OSHA MANDATED
       INJURY HISTORY [LOG], FURTHERMORE, [APPELLEE]
       TOTALLY IGNORED THE “COURT ORDERS.” THE ONLY
       TIME [APPELLEE] PARTICIPATED WAS THE FILING
       “[ENTRY] OF APPEARANCE” MONTHS LATER AND
       “PRELIMINARY OBJECTIONS.” THE COURT DOCKET CAN
       PROVE IT[.]

       DID THE TRIAL COURT [ERR] AND VIOLATE APPELLANT’S
       RIGHTS UNDER THE 5TH AND 14TH AMENDMENTS TO THE
       U.S. AS WELL AS THE PENNSYLVANIA CONSTITUTION,
       WHEN THE [TRIAL] COURT DISMISSED APPELLANT’S CIVIL
       COMPLAINT WITHOUT ALLOWING A PRO SE LITIGANT,
       THE OPPORTUNITY TO AMEND HIS COMPLAINT, MAKE
       PROPER SERVICE, DENIED DISCOVERY AFTER APPELLANT
       SHOWED A [GOOD] FAITH EFFORT BY ANSWERING ALL
       COURT ORDERS TO THE BEST OF [HIS] ABILITY AND WAS
       DUE [DILIGENT] THROUGHOUT THIS [ENTIRE] CIVIL
       PROCEEDING?

       DID THE TRIAL COURT [ERR] AND VIOLATE APPELLANT’S
       RIGHTS UNDER THE 5TH AND 14TH AMENDMENT TO THE
       U.S. AS WELL AS THE PENNSYLVANIA CONSTITUTION
       THAT THERE WAS SUFFICIENT EVIDENCE THROUGH
       APPELLANT’S MEDICAL RECORDS FROM UNIVERSITY OF
       PENNSYLVANIA HOSPITAL PROVING THAT [APPELLEE]
       RUSHED APPELLANT TO THE EMERGENCY UNIT AT
       UNIVERSITY OF PENNSYLVANIA HOSPITAL WITHOUT
       CALLING 911 OR AN AMBULANCE TO THE JOB-SITE FOR
       [HIS] HEALTH AND SAFETY, ON FEB. [19], 2008, WHEN
       APPELLANT SUFFERED A WORK RELATED HEART ATTACK
       INJURY.   APPELLANT AND THE [SUPERVISOR]/MACK
       [WERE] FROM THE SAME LOCAL 332 UNION THAT
       VIOLATED THE BREACH OF CONTRACT BY CONCEALING
       APPELLANT’S WORK RELATED HEART INJURY?

       DID THE TRIAL COURT [ERR] AND VIOLATE APPELLANT’S
       RIGHTS UNDER THE 5TH AND 14TH AMENDMENT TO THE
       U.S. AS WELL AS THE PENNSYLVANIA CONSTITUTION, IN
       FINDING THAT THE WEIGHT OF THE MEDICAL EVIDENCE
       WAS INSUFFICIENT TO SUPPORT CLAIMS THAT THERE’S

                              -3-
J-S38001-17


           NO WAY APPELLANT HAD A HEART ATTACK INJURY PRIOR
           TO THE DAY OF THIS WORK RELATED HEART INJURY,
           WHEN THE COURTS AND [APPELLEE] HAD A COPY OF
           APPELLANT’S ENTIRE MEDICAL RECORDS AND BOXING
           LICENSE?

(Appellant’s Brief at 4-5).

      As a prefatory matter we note that, although this Court is willing to

construe liberally materials filed by a pro se litigant, pro se status generally

confers no special benefit upon an appellant. First Union Mortg. Corp. v.

Frempong, 744 A.2d 327 (Pa.Super. 1999) (stating pro se status does not

entitle party to any particular advantage due to lack of legal training).

Accordingly, a pro se litigant must comply with the procedural rules set forth

in the Pennsylvania Rules of Court.       Jones v. Rudenstein, 585 A.2d 520

(Pa.Super. 1991), appeal denied, 529 Pa. 634, 600 A.2d 954 (1991).

Appellate briefs must conform in all material respects to the briefing

requirements set forth in the Pennsylvania Rules of Appellate Procedure.

Rosselli v. Rosselli, 750 A.2d 355 (Pa.Super. 2000), appeal denied, 564

Pa. 696, 764 A.2d 50 (2000) (citing Pa.R.A.P. 2101).           See also Pa.R.A.P.

2114-2119 (addressing specific requirements of each subsection of brief on

appeal).

      The    applicable   rules   of   appellate   procedure   mandate   that   an

appellant’s brief shall consist of the following matters, separately and plainly

entitled and in the following order:

             (1)   Statement of jurisdiction.
             (2)   Order or other determination in question.

                                        -4-
J-S38001-17


            (3)  Statement of both the scope of review and the
                 standard of review.
            (4) Statement of the questions involved.
            (5) Statement of the case.
            (6) Summary of argument.
            (7) Statement of the reasons to allow an appeal to
                 challenge the discretionary aspects of a sentence,
                 if applicable.
            (8) Argument for appellant.
            (9) A short conclusion stating the precise relief
                 sought.
            (10) The     opinions  and    pleadings     specified  in
                 Subdivisions (b) and (c) of this rule.
            (11) In the Superior Court, a copy of the statement of
                 errors complained of on appeal, filed with the trial
                 court pursuant to Rule 1925(b), or an averment
                 that no order requiring a statement of errors
                 complained of on appeal pursuant to Pa.R.A.P.
                 1925(b) was entered.

Pa.R.A.P. 2111(a). Additionally, as to the argument section of an appellate

brief, Rule 2119(a) provides:

         Rule 2119. Argument

         (a)      General rule.—The argument shall be divided
         into as many parts as there are questions to be argued;
         and shall have at the head of each part—in distinctive type
         or in type distinctively displayed—the particular point
         treated therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to raise or properly

develop his issues on appeal, or where his brief is wholly inadequate to

present specific issues for review, a court will not consider the merits of the

claims raised on appeal.   Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000)

(holding appellant waived claim where appellant failed to set forth adequate

argument concerning claims on appeal; appellant’s argument lacked

                                     -5-
J-S38001-17


meaningful substance and consisted of mere conclusory statements;

appellant failed to cogently explain or even tenuously assert why trial court

abused its discretion or made error of law). See also Lackner v. Glosser,

892 A.2d 21 (Pa.Super 2006) (explaining appellant’s arguments must

adhere to rules of appellate procedure, and arguments which are not

appropriately developed are waived on appeal; arguments not appropriately

developed include those where party has failed to cite relevant authority in

support of contention); Estate of Haiko v. McGinley, 799 A.2d 155

(Pa.Super. 2002) (stating rules of appellate procedure make clear appellant

must support each question raised by discussion and analysis of pertinent

authority; absent reasoned discussion of law in appellate brief, this Court’s

ability to provide appellate review is hampered, necessitating waiver of issue

on appeal).

      Instantly, Appellant is pro se on appeal and the defects in his brief are

substantial. Several required components of the brief are missing, including

the order or other determination in question, a cogent standard and scope of

review, an objective statement of the case without argument, a summary of

the argument, an averment that no order requiring a statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b) was entered, or a

copy of the trial court opinion.      See Pa.R.A.P. 2111(a)-(b); Pa.R.A.P.

2117(a)-(b). The most problematic aspect of Appellant’s brief, however, is

his failure to provide developed arguments in support of his issues;


                                     -6-
J-S38001-17


Appellant’s argument is rambling, repetitive, and often incoherent.              See

Pa.R.A.P. 2119. Nonetheless, in the interest of justice, we will address only

the arguments we can reasonably discern from this defective brief.

      First, Appellant argues Appellee introduced evidence concerning

Appellant’s unrelated criminal history, creating prejudice against Appellant.

Appellant requests a motion in limine to preclude Appellee from introducing

exhibits    or   information    related   to    Appellant’s   current   incarceration.

Appellant further contends the statute of limitations did not bar his claim for

workers’ compensation because Appellee committed acts of fraud and

concealment to lull Appellant into a “false sense of security” regarding the

filing of his claim.    Appellant argues these acts tolled the running of the

statute of limitations because he was unaware of this deception at the time.

Moreover, Appellant maintains the trial court erred in dismissing Appellant’s

complaint due to lack of proper service. Appellant argues he was denied due

process by not being allowed to amend his complaint.                     Additionally,

Appellant    contends    that    Appellees      violated   OSHA   requirements     by

transporting Appellant to the hospital in a pick-up truck and failing to file an

injury report. Finally, Appellant maintains there was sufficient evidence in

his medical records to prove his injury was work-related, and Appellees

refused to release discovery material in order to avoid liability.          For these

reasons, Appellant concludes this Court should vacate the order sustaining

Appellee’s preliminary objections and remand the case to be reopened for


                                          -7-
J-S38001-17


trial. We disagree.

      Appellate     review   in   this       case   implicates   the   following   general

principles:

         In determining whether the trial court properly sustained
         preliminary objections, the appellate court must examine
         the averments in the complaint, together with the
         documents and exhibits attached thereto, in order to
         evaluate the sufficiency of the facts averred. The impetus
         of our inquiry is to determine the legal sufficiency of the
         complaint and whether the pleading would permit recovery
         if ultimately proven. This Court will reverse the trial
         court’s decision regarding preliminary objections only
         where there has been an error of law or abuse of
         discretion. When sustaining the trial court’s ruling will
         result in the denial of claim or a dismissal of suit,
         preliminary objections will be sustained only where the
         case is free and clear of doubt.

Clemleddy Const., Inc. v. Yorston, 810 A.2d 693, 696 (Pa.Super. 2002),

appeal denied, 573 Pa. 682, 823 A.2d 143 (2003) (internal citations and

quotation marks omitted).

      With respect to the filing of preliminary objections, the Pennsylvania

Rules of Civil Procedure provide, in pertinent part:

         Rule 1028. Preliminary Objections

         (a) Preliminary objections may be filed by any party to
         any pleading and are limited to the following grounds:

              (1) lack of jurisdiction over the subject matter of
              the action or the person of the defendant, improper
              venue or improper form or service of a writ of
              summons or a complaint;

                                         *     *     *

              (3)   insufficient specificity in a pleading;

                                              -8-
J-S38001-17



            (4)   legal insufficiency of a pleading (demurrer)[.]

                                  *    *    *

Pa.R.C.P. 1028(a)(1), (3)-(4). “Service of process is a mechanism by which

a court obtains jurisdiction [over] a defendant, and therefore, the rules

concerning service of process must be strictly followed.”     Cintas Corp. v.

Lee’s Cleaning Services, Inc., 549 Pa. 84, 91, 700 A.2d 915, 917 (1997)

(citing Sharp v. Valley Forge Medical Center and Heart Hospital, Inc.,

422 Pa. 124, 221 A.2d 185 (1966)).

         Thus, improper service is not merely a procedural defect
         that can be ignored when a defendant subsequently learns
         of the action against…. However, the absence of or a
         defect in a return of service does not necessarily divest a
         court of jurisdiction of a defendant who was properly
         served. The fact of service is the important thing in
         determining jurisdiction and...proof of service may be
         defective or even lacking, but if the fact of service is
         established jurisdiction cannot be questioned.

Cintas Corp., supra at 91, 700 A.2d at 918 (internal citations omitted). In

other words, successful service of process is the focus of an “improper

service” inquiry. Id.

      Regarding service of process in actions commenced in the First Judicial

District, Pennsylvania Rule of Civil Procedure 400.1(a) provides:

         Rule 400.1 Provisions for all Courts of the First
         Judicial District

         (a) In an action commenced in the First Judicial District,
         original process may be served

            (1)   within the county by the sheriff or a competent

                                      -9-
J-S38001-17


           adult, or

           (2) in any other county by deputized service as
           provided by Rule 400(d) or by a competent adult
           forwarding the process to the sheriff of the county
           where service may be made.

Pa.R.C.P. 400.1(a)(1)-(2). Rule 400(d) states:

        Rule 400. Person to Make Service

                                 *     *      *

        (d) If service is to be made by the sheriff in a county
        other than the county in which the action was commenced,
        the sheriff of the county where service may be made shall
        be deputized for that purpose by the sheriff of the county
        where the action was commenced.

Pa.R.C.P. 400(d).      Finally, Rule 424, governing service of process on

corporations, provides:

        Rule 424. Corporations and Similar Entities

        Service of original process upon a corporation or similar
        entity shall be made by handing a copy to any of the
        following persons provided the person served is not a
        plaintiff in the action:

        (1)   an executive officer, partner or trustee of the
        corporation or similar entity, or

        (2)    the manager, clerk or other person for the time
        being in charge of any regular place of business or activity
        of the corporation or similar entity, or

        (3)     an agent authorized by the corporation or similar
        entity in writing to receive service of process for it.

Pa.R.C.P. 424. As a general rule, proper service of process on a corporation

in Pennsylvania cannot be satisfied by certified mail. See Vogt v. Liberty


                                     - 10 -
J-S38001-17


Mut. Fire Ins. Co., 900 A.2d 912 (Pa.Super. 2006) (holding court lacked

personal jurisdiction over corporation because service of original process was

erroneously effected by regular and certified mail).

      Under Rule 1028(a)(3), the pertinent question is “whether the

complaint is sufficiently clear to enable the defendant to prepare his

defense,” or “whether the plaintiff’s complaint informs the defendant with

accuracy and completeness of the specific basis on which recovery is sought

so that [the defendant] may know without question upon what grounds to

make his defense.”    Rambo v. Greene, 906 A.2d 1232, 1236 (Pa.Super.

2006).

      “Pennsylvania is a fact-pleading state; a complaint must not only give

the defendant notice of what the plaintiff’s claim is and the grounds upon

which it rests, but the complaint must also formulate the issues by

summarizing those facts essential to support the claim.” Lerner v. Lerner,

954 A.2d 1229, 1235 (Pa.Super. 2008). The pleadings standards set forth in

Pa.R.C.P. 1019 specifically

         require the pleader to disclose the material facts sufficient
         to enable the adverse party to prepare his case.            A
         complaint therefore must do more than give the defendant
         fair notice of what the plaintiff's claim is and the grounds
         upon which it rests. It should formulate the issues by fully
         summarizing the material facts. Material facts are ultimate
         facts, i.e. those facts essential to support the claim.
         Evidence from which such facts may be inferred not only
         need not but should not be alleged.... Allegations will
         withstand challenge under [Rule] 1019(a) if (1) they
         contain averments of all of the facts the plaintiff will
         eventually have to prove in order to recover, and (2) they

                                    - 11 -
J-S38001-17


        are sufficiently specific so as to enable defendant to
        prepare his defense.

Id. at 1235-36 (quoting Baker v. Rangos, 324 A.2d 498, 505-06

(Pa.Super. 1974)).

     Under Rule 1028(a)(4), the relevant question is whether the contested

pleading is legally sufficient. Weiley v. Albert Einstein Medical Center,

51 A.3d 202, 208 (Pa.Super. 2012).           A challenge in the nature of a

demurrer, gives rise to the following scope and standard of review:

        Our review of a trial court’s sustaining of preliminary
        objections in the nature of a demurrer is plenary. Such
        preliminary objections should be sustained only if,
        assuming the averments of the complaint to be true, the
        plaintiff has failed to assert a legally cognizable cause of
        action. We will reverse a trial court’s decision to sustain
        preliminary objections only if the trial court has committed
        an error of law or an abuse of discretion.

        All material facts set forth in the complaint as well as all
        inferences reasonably [deducible] therefrom are admitted
        as true for [the purpose of this review]. The question
        presented by the demurrer is whether, on the facts
        averred, the law says with certainty that no recovery is
        possible. Where a doubt exists as to whether a demurrer
        should be sustained, this doubt should be resolved in favor
        of overruling it.

        Regarding a demurrer, this Court has held:

           A demurrer is an assertion that a complaint does not
           set forth a cause of action or a claim on which relief
           can be granted. A demurrer by a defendant admits
           all relevant facts sufficiently pleaded in the complaint
           and all inferences fairly deducible therefrom, but not
           conclusions of law or unjustified inferences. In ruling
           on a demurrer, the court may consider only such
           matters as arise out of the complaint itself; it cannot
           supply a fact missing in the complaint.

                                    - 12 -
J-S38001-17



        Where the complaint fails to set forth a valid cause of
        action, a preliminary objection in the nature of a demurrer
        is properly sustained.

Lerner, supra at 1234-35 (internal citations omitted).

     Regarding affirmative defenses, the Pennsylvania Rules of Civil

Procedure Rule 1030 provides:

        Rule 1030. New Matter

        (a) Except as provided by subdivision (b), all affirmative
        defenses including but not limited to the defenses
        of…immunity from suit…shall be pleaded in a responsive
        pleading under the heading “New Matter”….

Pa.R.C.P. 1030(a).    For example, statutory immunity from suit is not

properly raised in preliminary objections to a complaint; it is an affirmative

defense that should be raised in new matter in a responsive pleading.

Heifetz v. Philadelphia State Hospital, 482 Pa. 386, 393 A.2d 1160

(1978); Taras v. Wausau Ins. Companies, 602 A.2d 882 (Pa.Super.

1992), appeal denied, 532 Pa. 657, 615 A.2d 1313 (1992) (stating statutory

immunity under Workers’ Compensation Act is affirmative defense that is

properly raised in new matter rather than by preliminary objections to

complaint). Nevertheless:

        Where a party erroneously asserts substantive defenses in
        preliminary objections rather than to raise these defenses
        by answer or in new matter, the failure of the opposing
        party to file preliminary objections to the defective
        preliminary objections, raising the erroneous defenses,
        waives the procedural defect and allows the trial court to
        rule on the preliminary objections.


                                    - 13 -
J-S38001-17


Preiser v. Rosenzweig, 614 A.2d 303, 305 (Pa.Super. 1992), aff’d, 538

Pa. 139, 646 A.2d 1166 (1994).      See also Fewell v. Besner, 664 A.2d

577, 582 (Pa.Super. 1995) (stating: “Where a party improperly raises

‘immunity from suit’ in preliminary objections and the opposing party does

not object to this defect, then the question of immunity from suit may be

decided by the court”).

     Instantly, the trial court reasoned as follows:

        The pro se [Appellant], who is currently incarcerated, filed
        an appeal from an order entered by this Court that
        sustained [Appellee’s] preliminary objections to the
        Complaint filed on January 9, 2015. That Complaint was
        almost completely illegible, and it contained several pages
        upon which the written text was [smudged] to such an
        extent that it was impossible to read the printed words on
        those pages.        The Complaint contained no separate
        paragraphs or counts, and it did not espouse a clear theory
        of liability against [Appellee]. To the extent that it was
        possible to comprehend the Complaint, [Appellant] averred
        that he was injured while working for [Appellee] on a
        construction project. He averred that he suffered chest
        pains while [racking] concrete on February 19, 2008 and
        was taken to the hospital where he was diagnosed with
        atrial fibrillation. [Appellant] averred that a cardiologist
        named Dr. Dixon told him that he had suffered a work
        related injury.

        On June 26, 2015, [Appellant] filed an Affidavit of Service
        stating:

           I, Levon T. Warner, pro se do hereby state that I
           served the defendant[s] B. Pietrini & Sons
           Construction, my civil complaint upon certified mail
           on Feb 26, 2015.         According to the certified
           receipt[s, t]he complaint was received and signed for
           by Patricia Dunior on March 17, 2015. No. {7014
           1200 0000 5099 2390}.           Please see attached
           exhibits as a matter of proof/record.

                                    - 14 -
J-S38001-17



                               Discussion

       This [c]ourt [sustained] the uncontested preliminary
       objections filed by [Appellee] because [Appellant] failed to
       effectuate proper service of process against [Appellee].
       This [c]ourt also [sustained] preliminary objections
       because the claims brought by [Appellant] were barred by
       the exclusivity provisions in the Workers’ Compensation
       Act.

       The address [c]ited by [Appellant] in the Affidavit of
       Service filed on June 26, 2015 is located in Pennsylvania;
       therefore, he failed to obtain personal jurisdiction over
       [Appellee] when he mailed the Complaint to this
       Pennsylvania address of 111 E. Church Road, King of
       Prussia, Pennsylvania 19406. Since [Appellant] failed to
       respond to the preliminary objections, the only evidence of
       record that this [c]ourt could review when deciding this
       matter was the Affidavit of Service.

       With some limited exceptions, not applicable in this
       matter, the Pennsylvania Rules of Civil Procedure require
       deputized service of process by sheriff to obtain
       jurisdiction over   defendants    located    within  the
       Commonwealth of Pennsylvania. …

                               *     *      *

       In addition to the fatal flaws in [Appellant’s] method for
       service of process, the claims brought by [Appellant] in
       this matter were barred by the Pennsylvania Workers’
       Compensation Act. [Appellant’s] Complaint clearly alleged
       that he was working for [Appellee] at the time of the
       alleged incident in February of 2008. In his Complaint,
       [Appellant] himself described the alleged injury as a “work
       related injury.”

       It is well established under Pennsylvania law that the
       Workers’ Compensation Act provides the exclusive remedy
       to a claimant against his or her employer. 77 P.S. [§
       481]; See also Alston v. St. Paul Insurance
       Companies, 531 Pa. 261, 612 A.2d 421 (1992); Kuney
       v. PMA Insurance Compan[y], 525 Pa. [171], 578 A.2d

                                   - 15 -
J-S38001-17


       1285 (1990); Santiago v. Pennsylvania National
       Mutual Casualty Insurance Co., 613 A.2d [1235], 1242
       ([Pa.Super.] 1992). The Act provides that the “liability of
       an employer under this act shall be exclusive and in place
       of any and all other liability to such employees…in any
       action at law or otherwise on account of any injury.” 77
       [P.S.] § [481].         “[T]he exclusivity clause of the
       Pennsylvania Workers’ Compensation Act, 77 P.S. § 481,
       reflects historical quid pro quo between an employer and
       employee whereby the employee is relieved of the burden
       of establishing fault for a work-related injury, and is
       compensated expeditiously.        The employer in turn is
       relieved of the possibility of a larger damages verdict in a
       common law action.          The comprehensive system of
       substantive, procedural and remedial laws comprising the
       workers’ compensation system is the exclusive forum for
       redress of injuries in any way related to the workplace.”
       Snyder v. Pocono Medical Center, 547 Pa. 415, 419-20,
       [690 A.2d 1152, 1155] (1977). Likewise, the Plaintiff
       cannot hold a co-employee liable at common law for any
       injury during employment, except for intentional wrong
       acts. 77 [P.S.] § [72].

       The workers’ compensation system was created to address
       workplace injuries much like the one [Appellant] suffered
       in February 2008. [Appellant] in his Complaint states that
       he “was working on a job site” when he suffered his
       alleged injury and was “rushed” to the hospital. He states
       that he was diagnosed with atrial fibrillation and was told
       by cardiologist, Dr. Dixon, that this was a work related
       injury.   Therefore, [Appellant’s] correct path for relief
       would be through the channels of the workers’
       compensation system because the Workers’ Compensation
       Act provides the exclusive remedy for workplace injuries
       such as the one alleged by [Appellant].

                               Conclusion

       This [c]ourt did not have personal jurisdiction over
       [Appellee] because [Appellant] failed to comply with the
       Pennsylvania Rules of Civil Procedure that govern service
       of process. [Appellant’s] claims are equally barred by the
       exclusivity provisions of the Workers’ Compensation Act.


                                  - 16 -
J-S38001-17


(Trial Court Opinion, filed October 4, 2016, at 1-4) (internal footnote

omitted). We accept the court’s analysis. The court makes clear it reviewed

Appellant’s complaint and did not sustain Appellee’s preliminary objections

simply because Appellant failed to respond.            See, e.g., Dixon v.

Northwestern Mutual, 146 A.3d 780 (Pa.Super. 2016) (reiterating general

principle that party’s failure to respond to preliminary objections does not

sustain preliminary objections by default); Schuylkill Navy v. Langbord,

728 A.2d 964 (Pa.Super. 1999) (stating court cannot sustain preliminary

objections based solely on party’s failure to file proper response).

      Moreover, the trial court appropriately addressed the Workers’

Compensation Act in its analysis, although statutory immunity is an

affirmative defense more properly raised in new matter and not through

preliminary objections. See Heifetz, supra; Taras, supra. Appellee raised

“immunity from suit” in preliminary objections, but Appellant did not object;

so the court was free to rule on the issue.     See Fewell, supra; Preiser,

supra.

      As a final word, review of Appellant’s complaint confirms the complaint

did not meet the general pleading requirements, as it was both factually and

legally insufficient. An entire page of the three and a half page document is

completely illegible. The remaining pages contain an incomplete summary

of the material facts and issues as well as many incoherent allegations

insufficient to withstand the preliminary objections. The state of Appellant’s


                                     - 17 -
J-S38001-17


complaint makes it virtually impossible to achieve an accurate understanding

of his claims. See Lerner, supra; Rambo, supra. Additionally, even if the

limited information that can be drawn from Appellant’s brief were true,

Appellant failed to set forth a legally cognizable claim for which relief can be

granted. See Lerner, supra; 77 P.S. § 481. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2017




                                     - 18 -